DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2019 has been entered.
 
Election/Restrictions 
Applicant’s election without traverse of claims 1-4, 7-13, 19 and 20 in the reply filed on 3/29/2018 is acknowledged. The elected species encompassed by these claims have a defined period of time for dietary modification, as opposed to the non-elected species that require periodic (or iterative) dietary modification.  That is, the elected species required a defined period of time (not periodic altering diets) of dietary modification.
Claims 2, 5, 6 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/29/2018.

A second restriction requirement was mailed 6/23/2021 based on the 12/17/2020 claim amendments having shifted the focus of the claimed subject matter, including adding new claims that as written present an invention distinct from previous inventions. 
Applicant’s election without traverse Group I, claims 1, 2, 8-10, 12 and 44-47, and the species identified as a subject’s age under 65 years old, thereby limiting the claimed under examination to claims 1, 8-10, 12, and 44-47, and a diet regimen of 5 days, in the reply filed on 8/24/2021 is acknowledged. 

Based on the 8/24/2021 claim amendment of claim 48, claims 48-50 also are examined as part of Group I.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, wherein the subject is older than 65 years, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2021.
Per above, claims 2, 14-18 are withdrawn as being directed to nonelected species.
Accordingly, claims 1, 5, 6, 8-10, 12, and 44-50 are under examination.

Claim Objections
Claim 5 is objected to because of the following informalities:  in line 1 is “low protein is” rather than “low protein diet is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 recites the limitation "the low protein" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 depends from claim 5 and introduces a passive mental step, “is determined by,” this applied to the frequency with which the low protein diet is provided to the subject, and followed by a list of multiple diverse metrics and histories.  First, given the passive verb “is determined” and the lack of a specified actor in the claim, it is unclear who is determining the frequency.  Second, the diverse range of metrics and histories upon which the unknown mental step “actor” may make a determination of the frequency of providing the claim 1 low protein diet to the subject, and a lack of limitations in the claim as to whether to increase or decrease frequency given any degree or level of any of the one or more listed factors, including the qualitative and/or qualitative measure of any of these factors – e.g., how the 10 year weight loss history alters the frequency, or how the type(s) of cancer(s) in the family alters the frequency, indicates a lack of sufficient degree of particularity and distinctness in claim 6.  As such, given these factors, the boundaries of the protected subject matter are not clearly delineated and the scope is unclear, and a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Accordingly claim 6 is rejected as indefinite.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As interpreted herein, claim 5 further limits claim 1 by requiring that the low protein diet of claim 1 “is periodically provided to the subject.”  However, claim 1 already periodically provides its low protein diet to the subject, per the last two lines of claim 1, “wherein the low protein diet is administered at a frequency of every 1 to 3 months for a duration of years.”  This claim 1 limitation is encompassed within claim 5’s broader periodically provided to the subject, so claim 5 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 8-10, 12, and 44-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Basis 1:
Independent claim 1 is directed to a method for improving the chances of living longer in a subject, the elected subject being younger than 65 years old, comprising a single administering step that provides “less than” limitations only for day 1 for protein – less than 28 grams, for sugar – less than 30 grams, and for saturated fats – less than 12 grams, and a closed-range limitation requiring 20 to 30 grams of monounsaturated fats on day 1, combined with limitations regarding calorie range per pound of subject and plant source protein open range, “wherein the low protein diet is administered at a frequency of every 1 to 3 months for a duration of years,” each time for 3 to 7 days. The proteins, sugar and saturated fats “less than” ranges mean that zero grams of any of these can be in the day 1 low protein diet, in which case for proteins the plant source protein limitation has no effect on the day 1 low protein diet.  The only requirements for days 2 to 7 are that if protein is provided, greater than 40% of the calories are from plant sources; there is no calorie per pound of the subject limitation for these days that the “low protein” diet is being administered.
Neither the 12/17/2020 nor the 8/24/2021 responses pointed out where support for the claim 1 amendments could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”).  
Instant claim 1 now recites a method which was not disclosed in the specification as filed, and now changes the scope of the instant disclosure as filed.  The examiner has not identified explicit nor implicit nor inherent support in the application as filed for this method. In contrast, the only recitation of the provision of monounsaturated fats was found when the specification as filed combined day 1 limitations with days 2-5 limitations, see for example claim 9 and paragraphs 60 and 62 of the corresponding PGPUB 20160331016.
The amendment of claim 1 is not supported by application as filed, introduces new concepts and violates the description requirement of the first paragraph of 35 U.S.C 112. Accordingly, there is a lack of support for the added claim language in the application as filed, and claim 1 is rejected under this section based on lack of written description support in the application as filed.  Applicant is required to provide sufficient written support for the combination of limitations recited in present claim 1 in the specification or claims, as-filed, or amend claim 1 such that it is fully supported in the application as filed in response to this Office Action.
Claims 5, 6, 8, and 44-47, which depend from claim 1 also are rejected on this basis. 
Basis 2:
As noted above, independent claim 1 is directed to a method for improving the chances of living longer in a subject, the elected subject being younger than 65 years old, comprising a single administering step that provides limitations as to protein grams, sugar grams, and two types of fat grams only for day 1, combined with limitations regarding calorie range per pound of subject and plant source protein content, “wherein the low protein diet is administered at a frequency of every 1 to 3 months for a duration of years,” each time for 3 to 7 days. For proteins, sugar and saturated fats on day 1, “less than” ranges are specified, so that zero grams of any of these can be in the day 1 low protein diet, in which case for proteins the plant source protein limitation has no effect on the day 1 low protein diet.
The elected species subject age is under 65 years, so can be any human less than 65 years old, so includes children, adolescents and adults less than 65 years old. For claim 1 such subject is further identified as having an average daily protein intake level greater than 5% calories from protein of total calories consumed on average per day.  This is increased to greater than 10% in claim 44, greater than 15% in claim 45, and greater than 20% in claim 46.
Notwithstanding the large differences in minimum average protein calories to total calories on an average daily basis between 5% and 20%, and involving the intermediate 10% and 15% limitations, Applicant has not demonstrated, nor indicated by any reasonable biological or nutritional logic or argument, that a periodic altered diet regime, stated to be a “low protein diet” but only providing broad limitations for the first day as to macronutrients in claim 1, and silent as to any calories per pound of subject on subsequent days, only requiring greater than 40% of protein from plant protein for any protein on such days – there being no positive requirement for any protein on such subsequent days, improves the chances of living longer for the broad range of subjects covered by claims 5, 6, 8, and 44-47. It is further noted that apart from the kilocalories per pound limitation only for day 1, the only closed-range limitations is for monounsaturated fats on day 1. This leaves a wide range of nutrient combinations for the low protein diet of days 2 to 7, which can be met by very diverse combinations of nutrients, these not even limited by a calories per pound of subject limitation. Further, for a small subject the claimed limitations for monounsaturated fats would reduce other contributions disproportionally, and this adds to the multiple diverse nutrient combinations within the claimed subgenus. Considering this diversity of diets that can fall within the claimed “low protein diet” regimen of claim 1, and the lack of guidance, examples and/or teachings of parameters for the range of possible low protein diet formulations for the claim 1 invention, there is insufficient support for the periodic administration of such a range of “low protein diets” to have the claimed effect of increasing the chances of living longer.  
The combination of these diet formulation variations and the diverse nature of mortalities of the subjects presents another basis for lack of possession of the claimed invention. Regarding major segments of the subjects in the claimed age range and their causes of mortality, Lozano et al., Lancet 2012; 380: 2095–128, teaches multiple causes of death for subjects of ages included within the claim scope, and from these teachings it is clear that there are many subjects who die whose likelihood of dying would be reasonably improved (i.e., chances of living longer), by the claim 1 method.  One figure demonstrating this for one major age segment is from page 2112:

    PNG
    media_image1.png
    829
    1274
    media_image1.png
    Greyscale

Considering Figure 3 above, on a first basis there is no reasonable underlying physiological or other mechanistic causation to support that practicing the method of claim 1 would improve the chances of living longer for any of the individuals aged 15-49 years who died (and who will die in the future) of any of the following causes: hepatitis, HIV/Aids, tuberculosis, malaria, diarrhea, lower respiratory infections, nutritional deficiencies, digestive diseases and cirrhosis, typhoid and paratyphoid fevers, and chronic respiratory diseases.  This is because the causations are viral or bacterial or parasitic, or a lack of nutrients, or genetic predispositions (e.g., for digestive diseases), for which a periodic “low protein diet” regimen would not logically have a measurable beneficial impact on progression of the disease or condition.  On a second basis there is no reasonable rationale to assert that practicing the method of claim 1 would improve the chances of living longer for any of the individuals aged 15-49 years who died (and who will die in the future) of any of the following causes: self-harm and other types of injuries including events such as drownings, poisonings, fire, heat, hot substances, and road injuries. For such subjects, whose mortality and relatively short life are not due to IGF and/or other signaling molecules and/or metabolism that are or might be affected by periodic “low protein diet”, the administering of the low protein diet per claim 1 would not improve their chances of living longer.
Further, even regarding cardiovascular-caused deaths such as those depicted in Figure 3, Song et al., JAMA Intern Med. 2016;176(10):1453-1463, previously cited and provided, see 7/17/20 Non-final Office action, teaches that there is a correlation for increased cardiovascular mortality with higher animal protein intake only for subjects having at least one lifestyle risk factor: smoking; heavy alcohol intake, obesity or overweight, or physical inactivity, Results, page 1453.  This was developed from an epidemiological study of over 130000 participants with 49 year old mean age, 9 year standard deviation.  Id. The range of subjects encompassed by claim 1 is substantially broader than subjects having at least one such lifestyle risk factor, so Applicant is neither in possession of the invention of claim 1 for this more limited subject group (not having distinguished these in the application as filed), nor for the substantially larger subject group claimed, based on this and the above bases.
An additional factor is that there is no reasonable basis to assume that the intermittent fasting of claim 1, even as further limited by any of dependent claims 5, 6, 8-10, 12, and 44-47, would replicate the health benefits and results of the subjects of the epidemiological study evaluated in the specification, see paragraphs 78-84 of corresponding PGPUB 20160331016, and Figure 13 indicating person years in the thousands, because those subjects reported consumption was over years.  There is no logical basis that the claimed periodic “low protein diet” regime of claim 1, even when modified per claim 9 and its dependent claims under examination, would provide comparable, or even measurable, improvements such that an increase in chances of living longer would be achieved by the average claimed subject who may or may not be consuming as those did in the epidemiological study’s low protein group.  Applicant focuses on changes in IGF-1, however from the above discussion it is clear that this is not relevant to multiple diverse causes of mortalities in the relevant age groups (these groups including children, see Lozano for their causes of mortality, Figure 1 page 2103).
As an extreme example, claim 1 would not reasonably increase the chances of living longer for malnourished children (noting that a child 26 pounds or more consuming only 20 grams of monounsaturated fat on day 1 would meet the caloric range of claim 1).  See for example Gopalan, Natl. Med. Jl of India, Vol. 5, No. 3, 1992 (reprinted from 1968 article), and particularly the mean weight, protein and calorie intake for 4-5 year olds, Table II, page 148.  Yet such subjects are within the scope of claim 1.
Thus, considering the broad range of subjects encompassed by the claimed methods of claims 1, 5, 6, 8-10, 12, and 44-50 (see also below regarding claims 48-50), and the lack of support for improving the chances of living longer when provided with the periodic low protein diet of claim 1, there is a lack of possession of what is claimed.
A further basis of lack of possession is that Applicant’s data analyses and evaluations that do indicate improvements, such as for tumor size, IGF changes, etc., do not reasonably support a corresponding result for what is being claimed.  Considering the association between protein and mortality data analyses based on samples from the NHANES III cross-sectional study, see Figures 4 and 5 and associated text, the differences are based on multi-year reported consumption patterns, which differs from a subject who periodically consumes the claimed “low protein diet,” even if more fully defined such as in claim 9, and except for claim 10, which only extends periodically for 25 to 26 days, is silent about intervening food consumption, which could include any range of unhealthy combinations that would render any short-term beneficial effect of the “low protein diet” administrations of no measurable benefit.  Even the claim 10 limitation allows for substantial meat protein or other consumption not considered healthy, any of which would reasonably mitigate any possible contribution of improving the chances of living longer from the periodic claimed “low protein diet” administrations.
The acute studies including implanting tumors in rodent models, see Figure 6, likewise do not correspond with the claimed intermittent administering over a long period of time. Also Applicant’s studies in sections 3.4 and 3.5 argue against any broad anti-cancer effectiveness of short-term low protein diets, the specification stating in part, “These results indicate that the tumor progression could not be retarded by protein-restriction once the tumor was established” (para 161 of PGPUB 20160331016) and “Short-Term Intermittent Calorie Restriction Does Not Enhance Efficacy of Chemotherapy Against Breast Cancer” (para 162 of PGPUB 20160331016).
Further, the longer term dietary studies, see Figs. 7-9, do not relate to the periodic “low protein diet” administering that is claimed.
The tumor progression of Fig. 10 involves tumor implantation and is short term, so not highly indicative of any result for what is claimed, see also above regarding cancer.
The yeast studies, see Fig. 11, while interesting for what they teach, also are not highly indicative of any result for what is claimed.
Recognizing that the evaluation of possession of the invention is to include consideration of the knowledge in the art at the time of the invention or filing thereof, the examiner points to Minor et al., J Gerontol A Biol Sci Med Sci. 2010 July;65(7):695–703, for its relevant teachings.  Minor, pages 698-699, teaches that evaluations of protein restriction include one study that showed slowing growth and improved renal function, but “the effects did not translate to increased life span.” Another study’s low protein regimen “actually increased mortality.”  On page 699 Minor summarizes several intermittent fasting (IF) studies’ results, and concludes that section as follows, “Although the potential for IF to confer short-term health benefits to humans seems significant, IF’s effects on the aging process are not known. Moreover, the long-term implications of IF warrant careful consideration as some human observational studies have drawn an association between so-called yo-yo dieting and increased morbidity and mortality (132).” Considering this summary of knowledge in the art, the knowledge in the art is not sufficient to bolster the application’s overall lack of sufficient bases to demonstrate possession of the claims under examination.
Additionally as to claim 9, adding more specific macronutrient limitations for days 2-5 does not support possession given the above arguments, and further considering the lack of supportive rationales and/or evidence that a periodic administering of a sufficient number of the range of low protein diets within the claim 9 subgenus of daily macronutrient compositions would improve the chances of living longer for a relevant cross-section of the subjects in the age range. Apart from the kilocalories per pound limitations for the five days, the only closed-range limitations are for monounsaturated fats and polyunsaturated fats for all five days, and a closed range limitation for glycerol for days 2 to five. This leaves a wide range of fiber and complex carbohydrates that can provide the remainder of the calories, fiber at about 2 calories per gram of fiber by intestinal microbial conversion to short chain fatty acids per UMich 4 Ways Fiber Benefits Your Health, 2017, 1 page, along with a varied combination of protein, sugar and saturated fats so long as the latter three remain below the claim limitations. Further, for a small subject the claimed limitations for monounsaturated fats, polyunsaturated fats and glycerol would reduce other contributions disproportionally, and this adds to the multiple diverse nutrient combinations within the claimed subgenus. There is insufficient support for the periodic administration of such a range of “low protein diets” to have the claimed effect of increasing the chances of living longer, given these variations and the natures of mortalities of the subjects as set forth above.
Independent claim 48, as amended also directed to a method of improving the chances of living longer in a subject, is directed to administering a low protein diet to the subject for five days, this lacking any requirement for ongoing frequency until its dependent claim 50, and provides the indicated ranges and amounts of macronutrients for all five days. For claims 48-50 there is no age requirement.  There is no age requirement specified in the claim, so beyond the subject age species election the subject for claims 48-50 can be any age.
Considering the more expansive subject age range, that is, any age, the specification’s own distinction between protein intake for subjects below 65 years old and above suggest that there is a lack of possession of this claim, just requiring a single administering, and also of claim 49, adding glycerol at days 2 to 5, and also of claim 50, adding a repeated frequency of administering, at least for subjects over 65 years old.  The arguments applicable to claim 9 also are applicable to claims 48-50, see above.
Based on the above, in whole or in part, there is a lack of possession for all of the claims under examination.  
The following addresses dependent claims not yet specifically addressed above as to lack of possession.
Claim 5 does not appear to further limit claim 1, so the rejection of claim 1 is applied.
Claim 6 adds a mental step without reasonable guidance as to how this alters the method, so the rejection of claim 1 is applied.
As to claim 8, based on the above-noted statements from the application regarding cancer, there is a lack of possession for preventing any cancer as well as for treating any cancer.  Additionally, Cuzic, Lancet oncology Vol 18 August 2017, e472-82, Introduction, teaches that cancers are more heterogeneous and have a biologically complex nature compared with cardiovascular diseases. Showing possession for preventing or treating such a heterogeneous and complex class of disease requires a wide range of demonstrations or a clear and credible relationship to addressing a common underlying cause, neither of which are present in the application as filed, nor are available from the relevant prior art to supplement the specification disclosure. Nor does the specification set forth clear possession of preventing or treating the major types of diabetes, nor the major types of age-related mortality (cancer being one of them).
Claim 10 further modifies claim 9’s method by requiring administrating a second diet for 25 to 26 days following the low protein diet, this second diet providing overall caloric consumption within 10 percent of the subject’s “normal calorie consumption.”  Interpreting this broadly, so that each subject has his/her own “normal calorie consumption,” given the differences in such individual consumptions, which can vary from low to high protein content, low to high total calories, etc., there is no reasonable logic based on the specification disclosure also considering the knowledge in the art for this additional limitation to raise the method of claim 9, lacking possession per above, to the point of attaining the preamble’s objective of improving the chances of living longer.
Claim 12 further modifies claim 9’s method by requiring that the low protein diet includes at least 50% of a daily recommended amount of dietary fiber on all days.  While fiber can provide short chain fatty acids via intestinal microbial conversion, see UMich reference above, and can provide other benefits, there is no reasonable logic based on the specification disclosure also considering the knowledge in the art for this additional limitation to raise the method of claim 9, lacking possession per above, to the point of attaining the preamble’s objective of improving the chances of living longer.
Claims 44-46, mentioned above, raise the predetermined cutoff protein level of claim 1, respectively, to 10%, 15% and 20% calories from protein to total calories on average per day.  Although this limits the subject pool to those subjects who eat more protein on a consistent basis, there remains a lack of possession at least due to the range of possible diet  regimens of claim 1, combined with the multiple causes of mortality within the age group that are unrelated to metabolism that is or could be affected by periodically lowering protein (and likely also caloric) intake per claim 1.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention.  See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 112 – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 8-10, 12, and 44-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection regards the intended result in the preamble, “improving the chances of living longer,” since one could practice the method as claimed, including administering a wide range of low protein diets of very different compositions, however the stated outcome in the preamble is what is in question in this rejection.   

The following excerpts from the MPEP provide an introduction to the basis for this rejection:

2164    The Enablement Requirement [R-2]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The enablement requirement refers to the requirement of 35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The purpose of the requirement that the specification describe the invention in such terms that one skilled in the art can make and use the claimed invention is to ensure that the invention is communicated to the interested public in a meaningful way. The information contained in the disclosure of an application must be sufficient to inform those skilled in the relevant art how to both make and use the claimed invention. > However, to comply with 35 U.S.C. 112, first paragraph, it is not necessary to “enable one of ordinary skill in the art to make and use a perfected, commercially viable embodiment absent a claim limitation to that effect.” CFMT, Inc. v. Yieldup Int’l Corp., 349 F.3d 1333, 1338, 68 USPQ2d 1940, 1944 (Fed. Cir. 2003) (an invention directed to a general system to improve the cleaning process for semiconductor wafers was enabled by a disclosure showing improvements in the overall system). < Detailed procedures for making and using the invention may not be necessary if the description of the invention itself is sufficient to permit those skilled in the art to make and use the invention. A patent claim is invalid if it is not supported by an enabling disclosure.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The enablement requirement of 35 U.S.C. 112, first paragraph, is separate and distinct from the description requirement. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991) (“the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’”). See also MPEP § 2161. Therefore, the fact that an additional limitation to a claim may lack descriptive support in the disclosure as originally filed does not necessarily mean that the limitation is also not enabled. In other words, the statement of a new limitation in and of itself may enable one skilled in the art to make and use the claim containing that limitation even though that limitation may not be described in the original disclosure. Consequently, such limitations must be analyzed for both enablement and description using their separate and distinct criteria.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Furthermore, when the subject matter is not in the specification portion of the application as filed but is in the claims, the limitation in and of itself may enable one skilled in the art to make and use the claim containing the limitation. When claimed subject matter is only presented in the claims and not in the specification portion of the application, the specification should be objected to for lacking the requisite support for the claimed subject matter using Form Paragraph 7.44. See MPEP § 2163.06. This is an objection to the specification only and enablement issues should be treated separately.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

2164.01   Test of Enablement [R-5]
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies , Inc . , 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). > Any part of the specification can support an enabling disclosure, even a background section that discusses, or even disparages, the subject matter disclosed therein. Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 77 USPQ2d 1041 (Fed. Cir. 2005)(discussion of problems with a prior art feature does not mean that one of ordinary skill in the art would not know how to make and use this feature). < Determining enablement is a question of law based on underlying factual findings. In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

  UNDUE EXPERIMENTATION
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int’l Trade Comm'n 1983), aff’d. sub nom., Massachusetts Institute of Technology v. A.B. Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985). See also In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
	In considering the factors for the instant claims:
	a) Breadth of the claims: Applicant’s instant claim 1 provides, to practice the method for improving the changes of living longer in a subject, a wide range of possible formulations for low protein diets over 3 to 7 days, which is repeated at a frequency of every 1 to 3 months for a duration of years.  The claim 1 low protein diet only has a calorie per pound of subject for day 1, and apart from a specific requirement for 20 to 30 grams of monounsaturated fats on day 1, is constrained only by upper limits for protein, sugar and saturated fats on day 1.  For days 2 through 7 the only constraint is if there is protein, greater than 40% of it is from plant sources, this also quite variable. Thus a wide range of diets can be formulated for day 1 and fall within the claim, and a very wide range of diets can be formulated and given on days 2 to 7.
having no limits regarding total calories, the only remaining nutrient limitation being if protein is present then greater than 40% of the calories from protein are from plant sources.
Claim 1 also is broad regarding duration of providing the low protein diet to the younger subjects, who can be given the diet periodically as short as “a duration of years” – this interpreted to be as low as two years, and as long as a subject’s lifespan, this even per the claim language extending from childhood to death, which could be beyond 70 years age from the claim language given 1) the initial age criterion of the claim. There is no evidence that a relatively short period of such low protein diet, provided for example 3-7 days every 3 months for two or three years would lead to increased longevity for the population of subjects under 65 years old.  
Claim 1 also is broad because the diets above the cutoff protein level can vary greatly in protein content and type and calorie contribution to the diet, and at the low end of the latter can be very close to the “low protein diet” which can be just under the cutoff protein level, whether of claim 1 or claims 44-46.
Claim 9 adds limitations for days 2-5, but still leaves open many alternative diet formulations that can be administered, see above section for discussion of this.
Claims 44, 45 and 46 modify the PCPIL to, respectively, 10, 15 and 20 percent calories from protein of total calories on average per day.
Independent claim 48 as amended also is directed to a method of improving the chances of living longer in a subject, by administering a low protein diet to the subject for five days, this lacking any requirement for ongoing frequency until its dependent claim 50, and provides the indicated ranges and amounts of macronutrients for all five days. For claims 48-50 there is no age requirement.  There is no age requirement specified in the claim, so beyond the subject age species election the subject for claims 48-50 can be any age.
	b) The amount of direction or guidance presented: The description describes analysis of human subjects of a long-term study, for which a portion have IGF-1 data. The specification and associated figures also provide data from animal and yeast cell models. The latter model studies in part indicate several shifts in metabolism with aging.
However with regard to the analysis of the human study, the specification provides protein consumption categorization, mortality over 18 years, and statistical analyses from a human study of 6381 adult human subjects aged 50 and over, having a mean age of 65 years, and including measurements of IGF-1 for 2253 of these subjects, pages 23-28 and Figs. 5, 14-19. In paragraph 85, page 25, the specification states that upon division of the subjects into two groups, ages 50-65 and 65+, “higher protein levels were linked to significantly increased risks of all-cause and cancer mortality (Table 12). . . . However, when the percent calories from animal protein was controlled for, the association between total protein and all-cause and cancer mortality was eliminated or significantly reduced, respectively, suggesting animal protein mediates for a significant portion of these relationships.”  Paragraph 87, pages 25-26, and Table 12, summarizes an apparently opposite effect for the higher protein category for those study subjects aged 65+.
However, it appears that the predicted hazard ratios by IGF-1 and protein group in Fig. 12 = Table 12 were based on data analyzed in different ways in Figs. 15 and 16 (Tables 15 and 16), as suggested in paragraph 90. Table 15, which analyzed data for both age groups of the study, 50-65 and 65+, as summarized in paragraph 89 indicates that IGF-1 did not account for an association between protein consumption and mortality. Table 16 as summarized in paragraph 89 indicates that IGF-1 “was an important moderator of the association – as indicated by the statistically significant interactions between protein and IGF-1 level (Table 16).”
The Examiner’s examination of Table 16 for ages 50-65 indicates that most Hazard Ratios for various interactions had far above the standard P-value of 0.05 or 0.10 that would indicate some degree of confidence in the relationship, that is, that there was a high probability that the relationship or interaction was due to chance rather than causative.  For All-Cause mortality, no P-value for Age 50-65 group came close to 0.05, they all exceeded 0.3, and ranged as high as 0.8. 
The most favorable P-values for the associations for any one group taken together were for the CVD mortality for age group 66+. This contributed to the low Hazard Ratios for the All-Cause for age group 66+. However, this group is not within the age range of claim 1.
Additionally, and critically, these results were based on long term consumption patterns, not intermittent low protein regimens within an otherwise unregulated dietary regimen.
c. The presence or absence of working examples: In addition to the above-noted analysis of human subjects in the long-term epidemiological study, the specification also provides results of yeast and rodent studies that support the influence of low protein diets on IGF1, IGFBP1, and several disease states.
Further, regarding working examples and also underlying scientific rationale or lack thereof, the low protein diet can provide 4.9% of calories from protein while the claim 1 subject’s average daily protein intake could be 5.1% of calories from protein (though this is unlikely it is possible). In such instance there is no basis to reasonably expect a result of the claimed method to be increased longevity given the very slight difference in overall diet as claimed. This lack of effect also applies to claims 44-46 which have protein cutoff levels closer to the average Western diets’ protein contribution to total calories.
d. The nature of the invention: The nature of the invention is dietary modification of a subject toward increasing the chance of such modification increasing that subject’s longevity. Thus the nature of the invention is biological and complex given each subject’s particular genetic predisposition toward various life-shortening diseases, as well as environmental, societal, behavioral and psychological factors that may affect outcomes in addition to dietary modification. Life style risk factors, where such exist, reasonably may distinguish outcomes of different subjects undertaking the claimed “diet(s)”/method(s). This is supported by the Song reference, discussed above and also in h.3. below.
e. The state of the prior art: There is strong interest in improving health and longevity, and many studies related to dietary modification including caloric restriction, and a lower number of studies related to restriction of protein and/or specific amino acids such as summarized in Spindler, Ageing Res Rev 9 (2010) 324-353, provided in 8/18/2016 IDS), sections 2.2.1 through 2.2.3, previously provided.
f. The relative skill of those in the art: The level of skill in the relevant art is high given the level of education of those publishing in the art.
g. The predictability of the art: Given a particular subject’s genetic predisposition toward various life-shortening diseases, see above discussion of Lozano, as well as environmental, societal, behavioral and psychological factors that may affect outcomes in addition to dietary modification, there is not a high level of predictability with regard to increasing chances of increasing lifespan across the scope of the claims, which as noted above encompass relatively short periods of providing the low protein diet.  
(h) The quantity of experimentation needed to make or use the invention across the scope of what is claimed based on the content of the disclosure.  Owing to factors a, b, c, d, and g, even in view of e and f, the quantity of experimentation needed is expected to be great.  
In order to use the claimed invention one of skill in the art must understand the basis for increasing longevity across the scope of the claims. For the reasons discussed below, there would be an unpredictable amount of experimentation required to practice the claimed invention.
1. The significance of an inflection point at a predetermined age such as 65 years old appears at best to indicate mortality related to protein consumption and/or IGF-1 level related to protein consumption for specific disease types, possibly for particular age groups. However, this must be taken into context with regard to the claimed subject matter: the protein intake of the subjects for whom IGF1 and other data were collected was over years, and IGF-1 data likely was for infrequent blood draws at unspecified times, and the claims do not reflect or require multi-year providing of a consistent low protein diet, such as a consistently low protein diet week after week, commensurate with the study that yielded the results set forth in the specification. Applicant takes a large leap to claim increased longevity for a subject when a) the claimed period of providing the reduced protein diet, for 3-7 days with a frequency of every 1 to 3 months for as short as two years, and b) if a subject has a predisposition to a disease other than that for which a low protein diet provided as claimed might help, or were to fall ill due to viral or bacterial infections, or suffer other life-threatening problems (see Lozano in above section), practicing the claimed invention would not help, and would not increase that subject’s longevity when that subject succumbs to the predisposed disease, the infection, or the other cause of mortality.
2. The relationships are not strong as indicated by the varying and high P-values, as already described, leading one to seriously question both the reasonable breadth and likelihood of single low protein diet administrations per the claims increasing longevity. 
Further in this regard, Applicant’s introduction of PCPIL values of 5% for claim 1, 10% for claim 44, 15% for claim 45, and 20% for claim 46, while supported in the specification by their basic presence there, are not established by the data set forth in the application as meaningful for extending longevity. Regarding the levels in claims 44-46, there is no data indicating or even suggesting increased longevity commensurate with the breadth of the claims, which for example for claim 44 includes determining a subject to be above that 15% claimed PCPIL, say 16%, and reducing that for a single unspecified-duration period to below the 15% PCPIL, for example to 13%.  (The same argument would apply to analogous small differences surrounding the claim 45 and claim 46 PCPILs).
Further, the combined claiming of these disparate PCPILs argues against the criticality of any one of them.   For example, for claim 46 setting 20% as the PCPIL reducing protein intake as percent of calories to below 20% would work, yet in another instance, for claim 44 with 10% as the PCPIL, one could start with a subject consuming in the range of 15% of calories from protein – this incongruously being a longevity-providing regime within the scope of claim 46, and would need to reduce that to below 10% to obtain claim 44’s claimed longevity extension.
3. Further, later research clarified that additional key factors are at play in the relationship between protein consumption, IGF-1 levels, and progression to disease or mortality.  In Song et al., JAMA Intern Med 2016;176(10);1453-1463 (previously cited 9/7/2018 and provided), including one instant co-inventor as a co-author, the Results, page 1453, summarized the analyzed data stating that the associations between animal protein intake and higher CVD mortality, and plant protein intake and lower all-cause and CVD mortalities, “were confined to participants with at least 1 unhealthy lifestyle factor based on smoking, heavy alcohol intake, overweight or obesity, and physical inactivity, but not evident among those without any of these risk factors.”  The results were derived from data obtained from a prospective cohort study involving over 100,000 participants over a period exceeding 30 years, page 1453, so again related to longer term dietary conditions rather than the claimed durations of low protein providing that can be as little as 3-7 days with a frequency of every 1 to 3 months for as short as two years. That this later study refined the data by including analyses of lifestyle risk factors, identifying the benefit from plant based protein consumption as being confined to participants with unhealthy lifestyle factor of smoking, heavy alcohol intake, overweight or obesity, and physical inactivity, Abstract.  The Examiner notes that the claim 1 limitation that increases plant protein consumption only is in effect if protein is provided, which is not required per claim 1, and even if there were implemented by providing protein, the other factors mitigating against enablement for the scope of what is claimed, such as duration of claimed treatment vs. the extent of a generally consistent diet over the long periods examined in Song, remain substantial. Song also suggested differences in outcomes based on types of animal protein, see for instance page 1462, left column at bottom, noting that the healthy-lifestyle group consumed more fish and chicken as animal protein sources (these not distinguished by the instant claims), supporting that “the association of animal and plant protein with mortality varied by lifestyle factors, and any statistically significant protein-mortality associations were restricted to participants with at least 1 of the unhealthy behaviors, including smoking, heavy alcohol intake, overweight or obesity, and physical inactivity.”  The claimed subject population is much broader than the class of subjects having one or more such lifestyle factors that Song indicates is associated with benefit from increased plant protein consumption/less animal protein consumption.  
This further suggests that claim 1 would require undue experimentation to achieve the claimed method for subjects within the scope of claim 1.  The above summary of Song also suggests undue experimentation to achieve the claimed increase in longevity for the subjects of claim 1, these not identified or reasonably including as a high percentage subjects having one or more “lifestyle risk factors.” For subjects who routinely eat high levels of fish and chicken as their animal protein sources, it is unknown how long the claimed interval of low protein diet for 3 to 7 days every 1-3 months would need to continue to achieve any claimed increase in longevity as defined by Applicant, or whether it would achieve this at all, given these subjects’ routine protein intake and the lack of particulars about the provided low protein diet, and also the wide range of possible causes of mortality for those aged less than 65 years old.
 Accordingly, undue experimentation would be required to practice the invention of claim 1 to achieve the claimed increase in chance of increasing longevity, particularly for subjects not having genetic and/or other predispositions or underlying risk factors for a disease shown to be more likely or severe based on elevated IGF1 levels.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention. However, the description lacks clear evidence that Applicant has demonstrated how to practice the invention for all subjects encompassed by the claims. As such, the skilled practitioner would turn to the prior art for such guidance, however the prior art does not discuss to any meaningful extent how successful it would be to practice the invention, particularly for the broad time range of what is claimed. Finally, said practitioner would turn to trial and error experimentation to determine the various factors, including determination of values for the variables found in the claims, and including determining particular factors in the provided diets.  Such amounts to undue experimentation.  The additional limitations of the respective dependent claims do not overcome this trial and error experimentation.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.
Therefore claim 1 is rejected for lack of enablement to practice the invention.
Regarding dependent claim 9 and claims 10 and 12 that depend from it, claim 9 presents a specific set of nutrient parameters for a five day period, yet there is no data or substantiation that providing such low protein diet for five day periods across the range of durations claimed in claim 1 would achieve the increase in longevity for the intended subject class.  Claims 10 and 12 further limit claim 9 by requiring a second diet. Because these claims do not fully address the issues set forth above regarding undue experimentation directed at claim 1, they also are subject to the analysis for lack of being enabled for what is claimed.   Accordingly, claims 9, 10, 12 also are rejected under this section on the above bases. 
Claims 44-46 are rejected on the bases provided above under this section considering the bases of claim 1 from which they depend, however for the issue regarding the lack of substantial difference between a diet just above the protein cutoff level and a “low protein diet” having a protein intake level just below such cutoff level, the argument applied above is modified for the particularly claimed higher protein cutoff levels of claims 44-46.
Claims 48-50 are rejected on the bases applied above to claims 1 and 9.

Response to Arguments
Applicant's arguments filed 12/17/2020, pages 8-9, have been fully considered but they are not persuasive.
Applicant in these arguments points to changes in claim 1, and then asserts that “undue experimentation is not necessary to practice the invention in view of the amendments to claim 1 and in view of the teachings of paragraph [0057] (see, claim 9).”  However neither paragraph 57, which broadly discloses various “refinements”, some of which are found in claims 9 and 10, and also discloses IGF-1 and IGFBP1 levels, does not satisfy the requirements for enablement as set forth above.
The Examiner also recognizes the previous concluding statement in the 7/17/2020 lack of enablement rejection regarding removal of “of increasing longevity” in claim 1 would result in withdrawal of that basis of rejection. However, Applicant’s replacement of “of increasing longevity” with “for improving the chances of living longer” leaves claim 1 with a similar intended result, and combined with Applicant’s other changes to claim 1 has necessitated the above revised lack of enablement rejection.

Withdrawn Rejections
Applicant’s substantial claim amendments of 12/17/2020, followed by additional amendments on 8/24/2021, have resulted in the bases for previous rejections rendered moot since the instant claims under examination are directed to something very different from what was previously claimed.  
The following rejections are withdrawn as moot based on the indicated substantial claim amendments:
The 35 USC 101 rejection of claims 1, 2, 9-13, 20, and 44-46.
The 35 USC 112/1 new matter written description rejection of claims 1, 2, 9-13, 20 and 44-46.
The 35 USC 112/2 indefiniteness rejections of claims 8, of claims 1, 2, 9-13, 20, 44-46, of claims 2, 9-13, 20 and 44-46, and of claims 11 and 13 (these claims cancelled).
The 35 USC 103 obviousness rejection of claims 1, 2 and 44 over Pounis.
The 35 USC 103 obviousness rejection of claim 1 over Fontana in view of Hill and ARS.
The 35 USC 103 obviousness rejection of claims 1, 2 and 20 over Fontana in view of Hill and ARS, and further in view of van Bunderen and Evans.

Examiner’s Note
The Examiner notes that the following issued US Patents having a common inventor have claims that include limitations that overlap with instant claim 9’s limitations, and are directed to methods which also are directed, albeit more narrowly, to improving the changes of living longer for the relevant subject class: US 10172839; 10660932; and 11000057. Should Applicant overcome the enablement rejection, these patents would be the subject of non-statutory double patenting rejections.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925, and whose direct facsimile number is (571)270-8925.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM, however noting that the examiner will not normally be working on Monday/Tuesday and on Wednesday-Friday on alternating weeks, but will promptly answer messages upon his return to work.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY RIGGS can be reached at 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. F./
Examiner, Art Unit 1658




/FRED H REYNOLDS/Primary Examiner, Art Unit 1658